Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 5, 1990, convicting defendant upon his plea of guilty of the crime of operating a motor vehicle while under the influence of alcohol.
Upon pleading guilty to operating a motor vehicle while under the influence of alcohol, defendant was sentenced to nine months in the County Jail and fined $500. Defendant now contends that since he was experiencing extreme depression and stress at the time he committed this felony, extraordinary circumstances exist warranting a reduction in his sentence. However, defendant has a lengthy criminal record which spans over 40 years and includes at least three other arrests for driving while intoxicated. Under these circumstances and the fact that County Court adhered to its agreement at the time of the plea not to give defendant any time in State prison, the sentence was a proper exercise of the court’s *757discretion (see, People v Jennette, 128 AD2d 955, 956, lv denied 69 NY2d 951).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.